Title: To James Madison from William Jarvis, 16 February 1804 (Abstract)
From: Jarvis, William
To: Madison, James


16 February 1804, Lisbon. “Inclosed is a Copy of a letter I had this day the honor to address you by the Brig Mercury Captain Crosby via Norfolk which was accompanied by the several letters &c therein mentioned. I embrace the opportunity of the Golden Age for Philadelphia, also clearing out to day, to forward the inclosed letter from Mr Pinckney, in compliance with his request to have it sent by a different conveyance than that by which the other large one went; likewise is a letter from Mr Baker & two forwarded to me by Mr Montgomery.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). 1 p.; docketed by Wagner “recd. April.”



   
   Jarvis to JM, 16 Feb. 1804 (first letter).


